DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the objections to the claims below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claims 1-4 are objected to because the claims use both “the” and “said” throughout the claims.  Claims 1-4 must consistently use either “the” or “said”, not both.  
Claim 1 is objected to because it is unclear what “each of which” is referring to.  For the purposes of examination, it is assumed that the four retaining openings are being referred to.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.  In regard to claim 1, in combination with other limitations, a first connecting wall which interconnects said upper wall and said first edge section and which extends along said first edge section, a second 5connecting wall which interconnects said upper wall and said second edge section and which extends along said second edge section, and a broken hole which is formed at a juncture between said first and second connecting walls to divide said first edge section from 10said second edge section, said upper wall, said first connecting wall and said second connecting wall cooperatively defining a retaining slot is neither disclosed nor suggested by the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanahashi [US 5,695,047] and Tsai et al. [US 5,770,824 and US 5,763,842] disclose keyboards with similar base plates and supporting units. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833